DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Preliminary Amendment
This Office Action is responsive to the preliminary amendments filed on 19 December 2019, 10 February 2021, and 11 February 2021. 
As directed by the amendment: 
No claims have been amended, added, or cancelled. 
The amendments to the Drawings and Specification correcting minor and/or typographical have been accepted by the Examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-60 of U.S. Patent No. 6,765,780. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to nearly identical feedthrough terminal assemblies, .
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-69 of U.S. Patent No. 6,765,779. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to nearly identical feedthrough terminal assemblies, comprising a conductive ferrule, an insulator, a terminal pin, and a conductive pad, with minor rewording of the claimed details. Furthermore, the claims of the present application are broader in scope than those of U.S. Patent No. 6,765,779.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-64 of U.S. Patent No. 6,888,715. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to nearly identical feedthrough terminal assemblies, comprising a conductive ferrule, an insulator, a terminal pin, and a conductive pad, with minor rewording of the claimed details. Furthermore, the claims of the present application are broader in scope than those of U.S. Patent No. 6,888,715.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “a ferrule opening extending to a ferrule first side opposite a ferrule second side”. It is unclear as to wherefrom the ferrule opening extends, since the claim is silent as to whether the ferrule opening extends to/from the ferrule second side. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as “a ferrule opening extending from a ferrule first side to a ferrule second side, wherein the ferrule first side is opposite a ferrule second side”. Appropriate correction or clarification is required. Claims 2-5 are rejected for depending on Claim 1.
Regarding Claim 1, the claim recites “wherein the insulator first side corresponds to the ferrule first side and the insulator second side corresponds to the ferrule second side”. It is unclear as to what is intended by the phrase “corresponds to”, and how the insulator first/second side “corresponds to” the ferrule first/second side. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as intending that the insulator first side is adjacent to the ferrule first side and the insulator second side is adjacent to the ferrule second side. Appropriate correction or clarification is required. Claims 2-5 are rejected for depending on Claim 1. 
Regarding Claim 1, the claim recites, “a terminal pin extending through the insulator to the insulator first and second sides”. It is unclear as to how the terminal pin can extend “through the insulator to the insulator first and second sides”, since this implies that the first and second sides are on the same side (through the insulator). Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as “a terminal pin extending through the insulator from the insulator first side to the insulator second side”. Appropriate correction or clarification is required. Claims 2-5 are rejected for depending on Claim 1.
Regarding Claim 1, the claim recites “the terminal pin being in non-electrically conductive relation with the ferrule”. It is unclear as to whether “in non-electrically conductive relation” is referring to a relation that is conductive but not electrically, or in electrically non-conductive relation. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as “the terminal pin being in electrically non-conductive relation with the ferrule”. Appropriate correction or clarification is required. Claims 2-5 are rejected for depending on Claim 1.
Regarding Claim 6, the claim recites “a ferrule opening extending to a ferrule body fluid side opposite a ferrule device side”. It is unclear as to wherefrom the ferrule opening extends, since the claim is silent as to whether the ferrule opening extends to/from the ferrule device side. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as “a ferrule opening extending from a ferrule body fluid side to a ferrule device side, wherein the ferrule body fluid side is opposite a ferrule device side.” Appropriate correction or clarification is required. Claims 7-9 are rejected for depending on Claim 6.
Regarding Claim 6, the claim recites “wherein the terminal pin has a terminal pin body fluid end and a terminal pin device side end extending outwardly from the insulator device side”. It is unclear as to how the terminal pin can extend “outwardly from the insulator device side”, and furthermore, it is unclear as to which end is extending from the insulator device side. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as “wherein the terminal pin has a terminal pin body fluid end and a terminal pin device side end, wherein the terminal pin device side end extends outwardly from the insulator device side.” Appropriate correction or clarification is required. Claims 7-9 are rejected for depending on Claim 6.
Regarding Claim 6, the claim recites “in non- electrically conductive relation with the ferrule”. It is unclear as to whether “in non-electrically conductive relation” is referring to a relation that is conductive but not electrically, or in electrically non-conductive relation. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as “in electrically non-conductive relation with the ferrule”. Appropriate correction or clarification is required. Claims 7-9 are rejected for depending on Claim 6. 
Regarding Claim 10, the claim recites “a ferrule opening extending to a ferrule body fluid side opposite a ferrule device side”. It is unclear as to wherefrom the ferrule opening extends, since the claim is silent as to whether the ferrule opening extends to/from the ferrule device side. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as “a ferrule opening extending from a ferrule body fluid side to a ferrule device side, wherein the ferrule body fluid side is opposite a ferrule device side.” Appropriate correction or clarification is required. Claims 11-13 are rejected for depending on Claim 10.
Regarding Claim 10, the claim recites “a terminal pin extending through the insulator to the insulator body fluid and device sides”. It is unclear as to how the terminal pin can extend “through the insulator to the insulator body fluid and device sides”, since this implies that the insulator body fluid and device sides are on the same side (through the insulator). Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as “a terminal pin extending through the insulator from the insulator body fluid side to the insulator device side”. Appropriate correction or clarification is required. Claims 11-13 are rejected for depending on Claim 10.
Regarding Claim 10, the claim recites “the terminal pin being in non-electrically conductive relation with the ferrule”. It is unclear as to whether “in non-electrically conductive relation” is referring to a relation that is conductive but not electrically, or in electrically non-conductive relation. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as “the terminal pin being in electrically non-conductive relation with the ferrule”. Appropriate correction or clarification is required. Claims 11-13 are rejected for depending on Claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, and 6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Engmark et al. (US Publication No. 2003/0040779).
Regarding Claim 1, Engmark et al. discloses a feedthrough terminal assembly for an active implantable medical device (Abstract, Paragraph 0007, 0010, 0014), the feedthrough terminal assembly comprising: a) an electrically conductive ferrule (139, Fig. 38-40, Paragraph 0089, 0095-0097, Claim 42) comprising a ferrule opening (opening comprising sealing/insulator and pins, Paragraph 0089, 0095-0097, Claim 42) extending to a ferrule first side opposite a ferrule second side, wherein, when the ferrule is installed in a housing for an AIMD (Paragraph 0089, 0095-0097, Claim 42), one of the ferrule first and second sides resides outside the housing and the other of the ferrule first and second sides resides inside the housing (139, Fig. 38-40, ferrule extends through housing); c) an insulator (138, 140, Figs. 28, 29, 37-39) hermetically sealing the ferrule opening (Paragraph 0089-0091, 0095-0096), the insulator comprising an insulator first side opposite an insulator second side (138, 140, Figs. 28, 29, 37-39), wherein the insulator first side corresponds to the ferrule first side and the insulator second side corresponds to the ferrule second side (Paragraph 0089-0091, 0095-0096); d) a terminal pin (28, 30, Figs. 28, 190, 192, 194, 196, Fig. 37-40, Paragraph 0059, 0089, 0090, 0095-0097) extending through the insulator to the insulator first and second sides, the terminal pin being in non-electrically conductive relation with the ferrule (Paragraph 0089, 0095-0097, Claim 42); and e) an electrically conductive pad (terminals 45, 46, 63, 65, Fig. 10-11, Paragraph 0072) electrically connected to an end of the terminal pin (Paragraph 0059, 0089, 0090, 0095-0097).  
Regarding Claim 2, Engmark et al. discloses a feedthrough terminal assembly further wherein, with the ferrule installed in a housing for an AIMD (139, Fig. 38-40, Paragraph 0089, 0095-0097, Claim 42), the electrically conductive pad resides inside the housing (terminals 45, 46, 63, 65, Fig. 10-11, Paragraph 0072, 0061-0062).  
Regarding Claim 6, Engmark et al. discloses a feedthrough terminal assembly for an active implantable medical device (Abstract, Paragraph 0007, 0010, 0014), feedthrough terminal assembly comprising: a) an electrically conductive ferrule (139, Fig. 38-40, Paragraph 0089, 0095-0097, Claim 42)  comprising a ferrule opening (opening comprising sealing/insulator and pins, Paragraph 0089, 0095-0097, Claim 42) extending to a ferrule body fluid side opposite a ferrule device side, wherein, when the ferrule (139, Fig. 38-40, Paragraph 0089, 0095-0097, Claim 42) is installed in a housing for an AIMD, the ferrule body fluid and device sides reside outside and inside the housing, respectively (139, Fig. 38-40, ferrule extends through housing); b) an insulator (138, 140, Figs. 28, 29, 37-39) hermetically sealing the ferrule opening (Paragraph 0089-0091, 0095-0096), the insulator comprising an insulator body fluid side opposite an insulator device side (Paragraph 0089-0091, 0095-0096);  c) a terminal pin (28, 30, Figs. 28, 190, 192, 194, 196, Fig. 37-40, Paragraph 0059, 0089, 0090, 0095-0097) extending through the insulator in non- electrically conductive relation with the ferrule (Paragraph 0089, 0095-0097, Claim 42), wherein the terminal pin has a terminal pin body fluid end and a terminal pin device side end extending outwardly from the insulator device side (28, 30, Figs. 28, 190, 192, 194, 196, Fig. 37-40, Paragraph 0059, 0089, 0090, 0095-0097); and d) an electrically conductive pad (terminals 45, 46, 63, 65, Fig. 10-11, Paragraph 0072, 0061-0062)  electrically connected to the terminal pin device side end (Paragraph 0059, 0089, 0090, 0095-0097).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3, 5, 7, and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engmark et al. in view of Stevenson et al. ‘536 (US Publication No. 2003/0179536).
Regarding Claims 3, 7, 10, and 11, Engmark et al. discloses a feedthrough terminal assembly for an active implantable medical device (Abstract, Paragraph 0007, 0010, 0014), the feedthrough terminal assembly comprising: a) an electrically conductive ferrule (139, Fig. 38-40, Paragraph 0089, 0095-0097, Claim 42) comprising a ferrule opening (opening comprising sealing/insulator and pins, Paragraph 0089, 0095-0097, Claim 42) extending to a ferrule body fluid side opposite a ferrule device side, wherein, when the ferrule (139, Fig. 38-40, Paragraph 0089, 0095-0097, Claim 42) is installed in a housing for an AIMD, the ferrule body fluid and device sides reside outside and inside the housing, respectively (139, Fig. 38-40, ferrule extends through housing); b) an insulator (138, 140, Figs. 28, 29, 37-39) hermetically sealing the ferrule opening (Paragraph 0089-0091, 0095-0096), the insulator comprising an insulator body fluid side opposite an insulator device side (Paragraph 0089-0091, 0095-0096); c) a terminal pin (28, 30, Figs. 28, 190, 192, 194, 196, Fig. 37-40, Paragraph 0059, 0089, 0090, 0095-0097) extending through the insulator to the insulator body fluid and device sides, the terminal pin being in non-electrically conductive relation with the ferrule (Paragraph 0089, 0095-0097, Claim 42); d) a circuit board configured for incorporation inside a housing for an AIMD (44, Fig. 10, Paragraph 0061-0062, 0072); and e) an electrically conductive pad (terminals 45, 46, 63, 65, Fig. 10-11, Paragraph 0072, 0061-0062) , wherein the electrically conductive pad electrically connects the terminal pin to the circuit board (Paragraph 0059-0062, 0072, 0089, 0090, 0095-0097), wherein the electrically conductive pad is electrically connected to an end of the terminal pin (Paragraph 0059, 0089, 0090, 0095-0097).  However, Engmark et al. does not specifically disclose wherein the electrically conductive pad is of a different material than that of the terminal pin.  Stevenson et al. ‘536 teaches a feedthrough terminal assembly for an active implantable medical device (Abstract) comprising electrically conductive pads which may comprise a different material than the connector pins (Paragraph 0140-0143) for purposes of lowering the costs of manufacture (Paragraph 0143), oxidization purposes (Paragraph 0140-0141), or biocompatibility (Paragraph 0140-0143). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to use different materials for the conductive pad and the terminal pin, as taught by Steventon et al. ‘536, for the purpose of lowering the costs of manufacture, oxidization purposes, or biocompatibility, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claims 5, 9, and 12, Engmark et al. discloses the feedthrough terminal assembly further wherein an insulator (138, 140, Figs. 28, 29, 37-39) and an electrically conductive pad (terminals 45, 46, 63, 65, Fig. 10-11, Paragraph 0072), but does not specifically disclose wherein the electrically conductive pad resides in a counterbore in the insulator.  However, Stevenson et al. ‘536 teaches a feedthrough terminal assembly for an active implantable medical device (Abstract) comprising electrically conductive pads (946, 1046, Figs. 40, 42-43, Paragraph 0140-0142) which reside in a counterbore in the insulator (924, 1024, Figs. 40, 42-43, Paragraph 0140-0142). It would have been obvious to one having ordinary skill in the art to configure the conductive pads to reside in a counterbore in the insulator, as taught by Steventon et al. ‘536, in order to provide a smaller construction (to save space in an implantable device) or to ensure well-fitting components in the feedthrough terminal assembly disclosed by Engmark et al., and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 4 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engmark et al. in view of Stevenson et al. ‘980 (US Patent No. 6,008,980).
Regarding Claims 4 and 8, Engmark et al. discloses the feedthrough terminal assembly further wherein the electrically conductive pad (terminals 45, 46, 63, 65, Fig. 10-11, Paragraph 0072, 0061-0062) is electrically connected to the device side end of the terminal pin (28, 30, Figs. 28, 190, 192, 194, 196, Fig. 37-40, Paragraph 0059, 0089, 0090, 0095-0097), and electrically connects the terminal pin to the circuit board (Paragraph 0059-0062, 0072, 0089, 0090, 0095-0097). However, Engmark et al. does not specifically disclose wherein the electrically conductive pad is a nail head. Stevenson et al. ‘980 teaches a feedthrough assembly for a medical device (Abstract, Col. 3, Lines 34-50) comprising electrically conductive pad comprising a nail head (78, Fig. 7) connected to the device side end of the conductive terminal pin (30, Fig. 7, Col. 8, Lines 22-32). It would have been an obvious matter of design choice to configure the electrically conductive pad as a nail head, as taught by Stevenson et al. ‘980, in the  feedthrough terminal assembly disclosed by Engmark et al., for the purpose of simplifying manufacturing or to provide a more rigid structure, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engmark et al. in view of Stevenson et al. ‘536, further in view of Stevenson et al. ‘980.
Regarding Claim 13, Engmark et al. discloses the feedthrough terminal assembly further wherein the electrically conductive pad (terminals 45, 46, 63, 65, Fig. 10-11, Paragraph 0072, 0061-0062) is electrically connected to the device side end of the terminal pin (28, 30, Figs. 28, 190, 192, 194, 196, Fig. 37-40, Paragraph 0059, 0089, 0090, 0095-0097), and electrically connects the terminal pin to the circuit board (Paragraph 0059-0062, 0072, 0089, 0090, 0095-0097). However, Engmark et al. and Stevenson et al ‘536 in combination does not specifically disclose wherein the electrically conductive pad is a nail head. Stevenson et al. ‘980 teaches a feedthrough assembly for a medical device (Abstract, Col. 3, Lines 34-50) comprising electrically conductive pad comprising a nail head (78, Fig. 7) connected to the device side end of the conductive terminal pin (30, Fig. 7, Col. 8, Lines 22-32). It would have been an obvious matter of design choice to configure the electrically conductive pad as a nail head, as taught by Stevenson et al. ‘980, in the feedthrough terminal assembly disclosed by Engmark et al. and Stevenson et al. ‘536 in combination, for the purpose of simplifying manufacturing or to provide a more rigid structure, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792